Citation Nr: 0831244	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.  
He died on December [redacted], 1997.  The appellant alleges that she 
is the veteran's surviving spouse.    

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The appellant testified in support of her claim at a video 
conference hearing held before the undersigned Veterans Law 
Judge in July 2008. 


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The appellant did not live with the veteran continuously 
from the date she married him to the date of his death.  

3.  The appellant's and veteran's separation was not due to 
the veteran's misconduct, or procured by the veteran without 
the appellant's fault.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of entitlement to VA death 
benefits are not met.  38 U.S.C.A. 
§§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to her 
claim such that the Board's decision to proceed in 
adjudicating it does not prejudice the appellant in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In this case, the RO provided the appellant VCAA notice on 
her claim by letter dated January 2008, after initially 
deciding that claim in August 2004.  The timing of such 
notice does not reflect compliance with the requirements of 
the law as found by the Court in Pelegrini II.  However, for 
the reasons that follow, this timing defect constitutes 
harmless error.  

First, as explained below, the VCAA notice letter satisfies 
the content requirements of the VCAA.  Second, in Pelegrini 
II, the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
appellant's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the appellant filed to perfect 
her appeal to the Board.  This would be an absurd result, 
forcing the appellant to begin the appellate process anew.  
Third, in reviewing determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
without providing any deference to the RO's prior decision.  
As such, the appellant is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, VA 
afforded her the appropriate opportunity to identify or 
submit additional evidence prior to the RO's subsequent 
adjudication of his claim and the Board's consideration of 
her appeal.  With regard to the duty to notify, the VCAA 
simply requires that VA give a claimant an opportunity to 
submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).  

As indicated, the content of such notice reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the appellant's 
claim, notified the appellant of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed her of VA's duty to assist, and 
indicated that it was developing her claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the appellant's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the appellant in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the appellant's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the appellant to 
identify or send directly to VA all requested evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the appellant identified as being pertinent to her claim, 
including copies of the veteran's and appellant's marriage 
certificate and the veteran's death certificate and records 
of the veteran's medical treatment prior to his death.  The 
appellant does not now claim that there is any outstanding 
evidence to secure in support of her claim.  

The RO did not conduct medical inquiry in support of the 
appellant's claim, including by obtaining a medical opinion, 
because the crucial matter in this case, that is, whether the 
appellant may be recognized as a valid spouse, is non-
medical, requiring no information that is not already of 
record.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claim

The veteran had active service from July 1944 to June 1946.  
He died on December [redacted], 1997.  The appellant claims that, 
based on her status as the veteran's surviving spouse, she is 
entitled to VA death benefits, including pension and 
dependency and indemnity compensation (DIC).  According to 
written statements she submitted during the course of this 
appeal and her hearing testimony, presented in July 2008, her 
entitlement to the latter benefits derives from the veteran's 
alleged service as a prisoner-of-war during World War II, 
when he developed certain medical conditions, including 
alcoholism, which eventually played a role in his death.  

Death pension benefits may be paid to a surviving spouse who 
was married to the veteran one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage or before the marriage, or prior to 
certain delimiting dates not applicable here.  38 C.F.R. § 
3.54(a) (2007).  DIC benefits may be paid to a surviving 
spouse if the veteran died on or after January 1, 1957 and 
the spouse was married to the veteran before the expiration 
of 15 years after the termination of the period of service in 
which the injury or disease causing the veteran's death was 
incurred or aggravated, or for one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage or before the marriage.  38 C.F.R. § 
3.54(b) (2007).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2007).

Under 38 C.F.R. § 3.1(j) (2007), "a marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

In this case, there is a copy of a marriage certificate of 
record reflecting that the appellant married the veteran in 
an official ceremony performed by a Judge on October 30, 
1987.  During her hearing, the appellant indicated that, 
prior to this marriage, the veteran had been married four 
times.  She further indicated that she did not know whether 
the veteran had resolved three of the four prior marriages as 
of October 30, 1987, the date of their marriage.  There is 
thus some question as to whether the appellant's marriage to 
the veteran may be deemed valid and sufficient to meet the 
criteria of 38 C.F.R. § 3.1(j).  This matter need not be 
pursued further, however, because, as explained below, even 
if the marriage were deemed valid, the appellant's claim 
would still fail.  

During the course of this appeal, the appellant initially 
alleged that, prior to the veteran's death, from 1987 until 
1993, when the veteran moved into a nursing home, the 
appellant, the veteran and their children lived together.  
She further alleged that, after the veteran moved into the 
nursing home, his mental health deteriorated to such an 
extent, it was impossible for them to resume living together.  
The appellant takes issue with the veteran's death 
certificate, which notes that he was divorced.  She argues 
that there is no official divorce decree of record.  

The appellant subsequently elaborated that the veteran's 
daughters were the cause of any separation that occurred 
prior to the veteran's transfer to the nursing home.  She 
claims that one of these daughters likely reported that the 
veteran was divorced at the time of his death, which is 
untrue.  Allegedly, when the appellant and the veteran were 
living together, one of the veteran's daughters blackmailed 
the veteran, telling him that, if he did not give her money, 
she would report him for sexually molesting her at the ages 
of 15 and 16.  The veteran complied, but as a result, he was 
unable to help pay his share of the expenses incurred while 
living with the appellant.  The appellant could not let him 
stay under such circumstances.  Rather, she moved to Missouri 
in 1992 and the veteran moved in with his daughter and then 
the nursing home in Illinois, where the appellant visited him 
from 1993 to 1997 despite living in Missouri and Texas.   

Treatment records in the veteran's claims file reflect that 
the appellant did not live with the veteran continuously from 
the date she married him to the date of his death.  Rather, 
as alleged, prior to his death, as early as 1993, he lived in 
a nursing home.  By the appellant's own admission, the 
appellant and veteran separated prior to his transfer to the 
nursing home.  The appellant does not claim and there is no 
evidence of record establishing that the separation was due 
to the veteran's misconduct, or procured by the veteran 
without the appellant's fault.  Rather, the appellant claims 
that it was due to the misconduct of the veteran's children.  
Allegedly, this conduct forced the appellant to ask the 
veteran to leave.  

Based on these facts, the Board concludes that the criteria 
for entitlement to recognition as the veteran's surviving 
spouse for the purpose of entitlement to VA death benefits 
are not met.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application and the claim must 
be denied.


ORDER

Recognition as the veteran's surviving spouse for the purpose 
of entitlement to VA death benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


